SUMMARY ORDER
Defendant-Appellant Esteban Duran appeals from a judgment docketed on December 2, 2005 in the District Court for the Southern District of New York (Victor Marrero, Judge), sentencing him principally to 77 months’ imprisonment upon his plea of guilty to one count of illegally re-entering the United States after his conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2). We assume the parties’ familiarity with the balance of facts, procedural history, and specification of issues on appeal.
Duran contends that the parsimony provision of 18 U.S.C. § 3553(a) required the District Court, while selecting a sentence “sufficient” to satisfy § 3553(a)(2), to consider lesser sentences imposed pursuant to the “fast-track” programs that exist in other judicial districts. However, unlike fast-*8track defendants, Duran has not bargained for a lesser sentence by waiving his rights to make pre-trial motions, appeal, and petition for a writ of habeas corpus. No “sentencing principle requires the sentencing court to mimic [that] transaction or compensate for its unavailability.” United States v. Mejia, 461 F.3d 158, 163 (2d Cir.2006); see also id. at 162 (noting the “false equivalence between (on the one hand) defendants in fast-track jurisdictions who receive a benefit in exchange for the acceptance of certain detriments, and (on the other hand) a defendant in [Duran’s] position, who claims the benefit without suffering the detriment”); United States v. Pereira, 465 F.3d 515, 523 (2d Cir.2006).
Duran next maintains that § 3553(a)(6) — which requires district courts to consider the need to avoid unwarranted sentencing disparities — mandated that the District Court consider the sentences given to fast-track defendants. Our decision in Mejia forecloses this contention as well.
For the reasons set forth above, the judgment of the District Court is AFFIRMED.